Opinion by
Ekwall, J.
In accordance with stipulation of counsel that a portion of the rice, namely, 2.2 percent thereof, consists of broken rice kernels which will pass readily through a metal sieve perforated with round holes five and one-half sixty-fourths of 1 inch in diameter the same as the broken rice involved *393in Abstract 48704, the claim at five-eighths of 1 cent per pound under paragraph 727 was sustained. So-called “bonito or dried fish shavings,” stipulated to be similar to the hanakatsuo passed upon in Abstract 47026, was held dutiable at V/i cents per pound under paragraph 717 (c).